Citation Nr: 1317692	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  02-20 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for a fungal infection of the fingernails.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for muscle and joint pain.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to November 1984.  He had additional service in the United States Army Reserves, which included a period of active duty from September 20, 1990, to May 13, 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2002, September 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2003, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO regarding the issue of service connection for an eye disability.  He also provided testimony at a hearing before a Decision Review Officer at the RO in June 2011.  Transcripts of both hearings have been associated with the record.

The issue of whether new and material evidence had been received to reopen a claim of service connection for an eye disability was remanded by Board in June 2004.  In April 2012, the Board reopened issue of service connection for an eye disability, and remanded that issue and the remaining issues on appeal for further development.  

The issues of service connection for migraines, a fungal infection of the fingernails, a respiratory disability, and muscle and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The eye problems for which Veteran seeks service connection are refractive errors of the eyes and congenital or developmental defects.  

2.  No superimposed disease or injury during military service resulted in increased disability of any refractive errors of the eyes or congenital or developmental defects.


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309(a), 4.9 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The information contained in an October 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the October 2007 notice letter was provided subsequent to the initial RO determination in September 2002, after issuance of the letter and opportunity for the Veteran to respond, an April 2013 supplemental statement of the case (SSOC) reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, identified private medical records, and Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided a VA examination in July 2012.  This examination and associated June 2012 and March 2013 reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who reviewed relevant medical records.  38 C.F.R. § 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the RO has substantially complied with the Board's June 2004 and April 2012 remand instructions.  The RO has obtained the requested service treatment records, VA treatment records, and SSA records, and has provided adequate notice to the Veteran, as discussed above.  Also, as noted above, the Veteran has been provided an adequate VA examination that, along with the other evidence of record, provided sufficient information to decide the appeal.

In its April 2012 remand, the Board requested that the RO or AMC contact the Veteran and request that he identify, with as much specificity as possible, each unit to which he was assigned while a member of the Reserves, and ask whether he believed that his Reserve records may contain information relevant to his service connection claims.  If the Veteran indicated that he was treated for any of his claimed disabilities while performing active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), or if he asserted that his Reserve records may contain evidence relevant to his claims, the AOJ was to undertake additional efforts to obtain any such relevant records, and include in the claims file a detailed account of the efforts undertaken to obtain the Veteran's Reserve unit records, to include a listing of all sources contacted for the Veteran's records and the responses received.  In April 2012, the AMC contacted the Veteran requesting such information, but the Veteran did not respond to the request.  The AOJ undertook no further steps to obtain any further service records of the Veteran.  The Board observes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the lack of any further information from the Veteran regarding additional service records pertinent to the Veteran's claim, the Board finds that remand for further attempts to obtain any such records is not warranted in this case.

Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2003 Board personal hearing, the VLJ fully explained the issue on appeal.  At that time, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed eye disability, specifically regarding the onset and progression of his claimed disability and his current symptomatology and treatment.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309 are inapplicable to periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in his September 2002 notice of disagreement, the Veteran asserts that his eye problems began in service in 1982 after he was diagnosed with gonorrhea, and that a current eye disability is the result of such in-service gonorrhea.  

During his June 2003 Board hearing, the Veteran testified that he was diagnosed with gonorrhea in 1981, and that a couple months later he started having eye  problems and went to an eye doctor.  He testified that it was found that he was losing sight in his eye and was given eyeglasses, but that his sight got worse as the year went by.  He further testified that his eyesight became worse after he came back from the Persian Gulf in 1991 and he began having to wear glasses occasionally when driving.  He further testified that in January 2001, while getting ready to go to work as a security guard, he was attacked and fractured his head, and that his eyesight became worse after the incident.  He stated that he had perfect eyesight and did not wear glasses prior to service, that his eyesight gradually got worse after he contracted gonorrhea, that he now could not see without his glasses, and that a civilian doctor told him that that his eyesight problems could be related to his gonorrhea, age, and his injuries in 2001.  

Service treatment records reflect that in December 1981 the Veteran complained of visual problems in both eyes, and that he was having eye strain at long distances.  In February 1982, the Veteran was seen in an optometry clinic.  It was noted at that time that the Veteran had occasional distance blur, and that he was now having a routine examination.  Cornea, lens, and iris of each eye was clear and within normal limits, the diagnosis was hyperopia with good ocular health of both eyes, and the Veteran was prescribed lenses to eliminate the blur for distances such as for night driving, and for near such as prolonged periods of reading.  In June 1982 the Veteran complained of penile discharge for six days, and the impression was rule out gonorrhea.

At the time of May 1985 and March 1989 periodic service examinations, the Veteran was noted to have had a normal clinical evaluation of the eyes and reported wearing glasses or contact lenses but not having any history of eye trouble.  At the time of both his April 1991 examination for separation from active duty and April 1994 periodic service examination, the Veteran was noted to have had a normal clinical evaluation of the eyes; both times, he reported a history of eye trouble, but only reported that he wore glasses or contact lenses.  

January 1998 VA treatment records reflect that the Veteran complained of some blurred vision that he had been experiencing for the past year and a half, and that he wore eye glasses but they did not help.  He was assessed as having visual disturbance.  

At the time of a January 1999 service physical, the Veteran again was noted to have had a normal clinical evaluation of the eyes, and again reported a history of eye trouble and lack of vision in both eyes, and wearing eye glasses.  At the time, he was noted to have had 20/30 distance vision in both eyes, corrected to 20/20, and 20/100 near vision in both eyes, corrected to 20/20 in the right eye and 20/30 in the left.  It was noted that he passed a color vision test.  A notation of "defective visual acuity" was indicated.

A December 2004 VA dental note reflects that he Veteran reported a history of trauma to the left side of his face and jaw due to being attacked as a security guard.  An April 2005 Army hospital record reflects that the Veteran was prescribed corrective lenses.  VA treatment records dated from November 2007 to December 2010 reflect a noted past medical history of hypermetropia, astigmatism, not otherwise specified, and presbyopia.  

On September 2011 VA examination, the Veteran reported decreased visual acuity of the left eye, with no other eye symptoms.  Corrected visual acuity was noted to have been 20/25 in both eyes, and reaction of pupils to light and accommodation and gross visual field assessment were normal.  

The report of a June 2012 VA examination reflects that the Veteran reported that problems began with his left eye after contracting gonorrhea in 1982, and that, in service, he worked around trucks and diesel fumes.  He reported that every year he had problems with his left eye and had to go to the doctor, where he would receive a shot in the arm or eye drops, but that he could not remember what kind of drops.  He also reported that before he went to the Persian Gulf he did not wear glasses, but that after he got back he had to wear glasses to read, but that his eye problems started in 1982 after he got gonorrhea.  He further reported that his vision went blurry when it began getting dark, and that he did not drive at night.  The Veteran reported double vision, mostly at night or when he took his glasses off, and that when he woke up in the morning everything was blurry until he put his glasses on.  He reported that he had been hit in the eye at one point while playing basketball or working as a mechanic, and that his last treatment was receiving new glasses two years before.  On examination, the Veteran had corrected distance and near vision of each eye of 20/40 or better.  Following examination, the VA optometrist diagnosed presbyopia, astigmatism, and hyperopia, and noted that the Veteran had malingering manners.  

In a March 2013 addendum opinion, the examining optometrist stated that he had reviewed the claims file before and after the June 2012 VA examination.  The optometrist specifically noted the Veteran's contentions in his September 2002 notice of disagreement and during his June 2003 Board hearing, as well as his service treatment records, and the December 2004 VA dental note.  The examiner also stated that the Veteran had never been diagnosed with an eye condition other than congenital or developmental errors of refraction.  The examiner clarified that the Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism, did not have diplopia or visual field defect, and that fundus was normal bilaterally.  He noted that the Veteran had nuclear sclerosis of each eye.  

The examiner opined that the nonspecific problem and manner in which the Veteran presented during the examination led the examiner to believe that the Veteran was being creative to enhance his appeal, and that, after reading all ten volumes of the claims file and reviewing his eye examination, his thoughts were confirmed.  The examiner further stated that he had no medical knowledge of gonorrhea causing a refractive error, and that the Veteran did have a congenital refractive error.  The examiner explained that the Veteran had a hyperopia, that what he experienced was natural progress of a latent hyperope, and that in youth one was able to compensate for hyperopia but in the late twenties and early thirties there was a need for help.  The examiner also stated that in the late thirties/early forties time frame, presbyopia sets in and distance and near reading glasses are required.  The examiner stated that the Veteran's alleged eye problems presented as a refractive error and were not caused by or the result of military service.  The examiner stated that the Veteran had once been treated for conjunctivitis but that there was no follow up ever done and the assumption was that it had resolved, and that the routine eye examinations of record documented nothing other than the normal aging process, and presbyopia or the refractive errors were not caused by or the result of any military activity.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's service connection claim must be denied. 

The Veteran seeks service connection for his eye problems that began in the early 1980s and gradually worsened, including gradually worsening visual acuity in his eyes for which he has had to wear corrective lenses.  However, the overwhelming weight of the evidence shows that the eye problems for which Veteran seeks service connection are refractive errors of the eyes and congenital or developmental defects, which include hyperopia, astigmatism and presbyopia, and therefore are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Moreover, while service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability, in this case, the evidence demonstrates that no such superimposed disease or injury during military service resulted in increased disability.  See VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  

The evidence has consistently shown that the Veteran's visual problems beginning in service in 1981 and continuing to the present have been refractive errors; in service in 1981 and 1982, his diagnosis was hyperopia with good ocular health of both eyes, and he was prescribed corrective lenses.  As no eye disability that can be service-connected manifested within one year of service or at any time after service, the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) pertaining to presumptive service connection are inapplicable.

Furthermore, the most probative evidence regarding whether the Veteran has had any diagnosed eye disorder that has not been a refractive error or congenital or developmental defect, and whether such defect was subject to a superimposed disease or injury during military service that resulted in increased disability, is the reports of the June 2012 VA examiner.  In this regard, the VA examiner stated that the Veteran had never been diagnosed with an eye condition other than congenital or developmental errors of refraction, that the Veteran's alleged eye problems presented as a refractive error and were not caused by or the result of military service, that gonorrhea was not related to the Veteran's eye conditions, and that the record documented nothing other than the normal aging process, and presbyopia or the refractive errors were not caused by or the result of any military activity.   

The Board finds the VA examiner's June 2012 and March 2013 VA examination reports to be highly persuasive.  The examiner reviewed the entire record, specifically identifying pertinent records, treatment, diagnoses, and assertions of the Veteran, fully examined the Veteran, and considered the history and subjective symptomatology reported by the Veteran.  Also, the examiner was an optometrist with appropriate expertise to render such opinions, and supported his opinions with thorough, clear, and persuasive rationales, detailing the natural progress of the Veteran's congenital eye defects and how the record reflected such progress.  Furthermore, the examiner's rationale is supported by the evidence of record, which indicates only refractive errors of the eyes and no superimposed disease or injury during military service resulting in increased disability.

Moreover, significantly, there is no competent and probative evidence contradicting the opinions of the VA examiner or otherwise supporting the Veteran's claim for service connection for an eye disability, and the Veteran has not identified any such evidence.  The Board notes that the Veteran has consistently maintained that his eye problems were due to his in-service gonorrhea.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, 492 F.3d 1372.  However, while the Veteran might believe that his in-service treatment for gonorrhea is medically related to his eye problems, such a question of causation extends beyond a cause-and-effect relationship immediately observable to a layperson.  As such, the Veteran is not competent to address this question.

The Board notes the Veteran's assertions during his June 2003 Board hearing and during VA dental treatment in December 2004 that, in January 2001, while working as a security guard, he was attacked and injured his head, and that his eyesight became worse after.  However, even assuming the credibility of the Veteran's statements, and even assuming such event did cause exacerbate the Veteran's loss of visual acuity, there is no indication how this incident might be related to service, and the Veteran has not offered any; rather, as contended by the Veteran, such incident occurred while working as a security guard in January 2001.  

The evidence thus reflects that the Veteran does not have, did not have at the time his claim for service connection was filed in November 2001, and has not at any point during the pendency of the claim or appeal had, any eye disability other than refractive errors of the eyes and congenital or developmental defects, which were not increased in disability by any superimposed disease or injury during military service.  As the Veteran does not have a disability for which service connection is sought that can be service-connected, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, No. 11-3272, 2013 WL 1907369 (Vet. App. May 9, 2013).  

Finally, the Board notes that the VA examiner noted in his reports that the Veteran had nuclear sclerosis of each eye.  However, even assuming that such nuclear sclerosis, or age-related change in the density of the crystalline lens nucleus, is a disability that can be service-connected, the evidence does not indicate that such age-related condition might in any way be related to service, and the Veteran has not identified any such evidence.  Rather, the opinion of the VA examiner, which, as noted above, the Board finds to be of great probative weight, was that the record documented nothing other than the normal aging process, and that the Veteran's eye problems were not related to service.  Thus, even assuming that the Veteran's nuclear sclerosis is a disability that can be service-connected, the Board finds that the weight of the evidence is against a finding of service connection for any such condition.

Accordingly, the Board finds that the claim for service connection for an eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.
 

ORDER

Service connection for an eye disability is denied.


REMAND

In its April 2012 remand, the Board noted that with respect to his service connection claims for migraines, generalized joint/muscle pain, a fungal infection, and a respiratory disorder, the Veteran was afforded a VA general medical examination in September 2011.  However, the examiner's opinions at that time were unclear as to whether a fungal infection was related to service.  The Board also noted that the September 2011 VA examiner did not acknowledge the Veteran's given history of migraines on an April 1994 report of medical history, history of frequent or severe headaches on a January 1999 report of medical history, and reports of shortness of breath on previous report of medical history.  

The Board therefore instructed that the Veteran be scheduled for a VA examination in connection with his claims of service connection for a respiratory disorder, a fungal infection of the fingernails, migraines, and joint/muscle pain.  The examiner was to elicit from the Veteran a complete history regarding the onset of continuity of symptoms of each claimed disability, to include identification of all currently or previously painful joints and muscles.

The examiner was also asked to state whether any claimed respiratory, skin, joint and/or muscle, and headache symptoms, either complained of by the Veteran or documented in the claims file, are associated with a diagnosable illness.  If the examiner concluded that any of the Veteran's reported symptoms were attributable to a known clinical diagnosis, the examiner was to provide an opinion as to medical probabilities that each diagnosed disability manifested by headaches, respiratory symptoms, muscle/joint pain, or fungal infection was etiologically related to any period of military service, to specifically include the Veteran's periods of active service from November 1980 to November 1984 or from September 20, 1990, to May 13, 1991, or to his verified period of ACDUTRA from October 1, 2001, to October 27, 2001.  If the examiner found that any past or present complained-of headaches, respiratory symptoms, muscle/joint pain, or fungal infection were not due to a specific diagnosed disease entity, the examiner was to opine whether such symptoms represented an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  The examiner was also to provide an opinion as to whether the Veteran's claimed disabilities, regardless of diagnosis, could be collectively linked to a medically unexplained chronic multisymptom illness.  The examiner was furthermore to provide support for any opinions, including reference to lay or medical evidence contained in the claims folder, and setting forth medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of symptoms capable of lay observation.

The Veteran was provided a VA examination in June 2012.  At that time, the VA examiner diagnosed onychomycosis, but no headache, respiratory, or muscle or joint pain disorder.  The examiner further opined that the Veteran's claimed respiratory condition, skin condition, migraines and muscle condition were not related to service and that, regarding these conditions, there was no link to "a medically explained chronic multisymptom illness."  The examiner explained that the Veteran had no documented treatment records or a diagnosis of these conditions and that, in addition, there was no documentation in the service treatment records of a skin condition, respiratory, migraine or muscle complaint to link with the Gulf War.  

The July 2012 examiner's report and opinions are not adequate to provide a basis for a decision on the Veteran's service connection claims.  Initially, while the examiner diagnosed onychomycosis on examination, in her opinion she indicated that the Veteran did not have a diagnosed skin condition.  Also, in indicating that the Veteran did not have a diagnosed respiratory, skin, migraine or muscle condition, the examiner did not explain whether the absence of any such diagnosis was due to the fact that the Veteran had respiratory, skin, migraine or muscle symptoms, but no attributable diagnosis, or rather the fact that the Veteran did not actually have such asserted symptomatology.  Furthermore, in suggesting that none of the Veteran's conditions or symptoms were not related to his period of service, the examiner provided no rationale aside from the absence of documentation in service treatment records; she did not discuss or set forth, as requested, medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of symptoms capable of lay observation.  The examiner provided no opinion as to whether any of the Veteran's asserted symptoms represented an objective indication of chronic disability resulting from an undiagnosed illness.  Moreover, while the examiner was asked to provide an opinion as to whether the Veteran's claimed disabilities, regardless of diagnosis, could be collectively linked to a medically unexplained chronic multisymptom illness, the examiner stated that the Veteran's conditions were not linked to "a medically explained chronic multisymptom illness" (emphasis added).  Also, even if the examiner actually meant unexplained chronic multisymptom illness, the examiner provided no rationale or explanation for this opinion.  

Under these circumstances, the claims file should be returned to the June 2012 VA examiner so that the examiner can provide an addendum opinion addressing the questions asked by the Board in its April 2012 remand.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); and also Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the June 2012 examination and ask that an addendum opinion be provided regarding the etiology of the Veteran's claimed respiratory disorder, a fungal infection of the fingernails, migraines, and joint/muscle pain.  

Following a review of the claims file, to include service and post-service medical records, and the June 2012 examination results, the examiner is requested to provide the following:

A)  The examiner should be asked to state whether any claimed respiratory, skin, joint and/or muscle, and headache symptoms, either complained of by the Veteran or documented in the claims file, are associated with a diagnosable illness.  If not, the examiner should explain whether the absence of any such diagnosis is due to the fact that the Veteran has respiratory, skin, headache or joint/muscle symptoms, but no attributable diagnosis, the fact that the Veteran does not actually have such asserted symptomatology, or a different explanation.

B)  If the examiner concludes that any of the Veteran's reported symptoms are attributable to a known clinical diagnosis, the examiner should also offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability manifested by headaches, respiratory symptoms, muscle/joint pain, or fungal infection is etiologically related to any period of military service, to specifically include the Veteran's periods of active service from November 1980 to November 1984 or from September 20, 1990, to May 13, 1991, or to his verified period of ACDUTRA from October 1, 2001, to October 27, 2001, during which time he attended annual training in Egypt as part of Bright Star.

In providing this opinion, the examiner should specifically consider the Veteran's given history of migraines on an April 1994 report of medical history, history of frequent or severe headaches on a January 1999 report of medical history, and reports of shortness of breath on April 1991 and April 1994 reports of medical history.

C)  If the examiner finds that any past or present complained-of headaches, respiratory symptoms, muscle/joint pain, or fungal infection is not due to a specific diagnosed disease entity, the examiner should opine whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness.  

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

D)  The examiner must provide an opinion as to whether the Veteran's claimed disabilities, regardless of diagnosis, can be collectively linked to a medically unexplained chronic multisymptom illness (e.g., fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome).

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for such opinion that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming such opinion.  The examiner must consider and discuss the Veteran's lay statements regarding the onset and continuity of all symptoms capable of lay observation.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of symptoms should be set forth.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

If the June 2012 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule the Veteran for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


